DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/24/2020 has been entered.
 
Claim Objections
Claim 32 is objected to because of the following informalities:  Claim 32, line 2, the limitation “part of the b airfoil” should be amended to - - part of the [[b]] airfoil - -. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-24 and 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
11 recites the limitation "the repaired blade tip" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-16 and 18-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Draghi at al. (US 5,972,424).
As applied to claim 11, Draghi et al. teach a method for repairing a damaged blade tip (20) of a turbine blade (18 with airfoil 4) of a thermal gas turbine, which blade provided with an airfoil coating (combination of ceramic top coat 16, aluminum oxide layer 14 and bond coat 12) and a blade tip armor plating (abrasive material), wherein the method comprises removing a blade tip armor plating (abrasive material, ) of the turbine blade (18) at least in a region of the damaged blade tip (20) and producing a repair surface; removing only a part of the airfoil coating (16/14) of the turbine blade (18) in a region of the repair surface while preserving a part of the airfoil coating (12) 

As applied to claims 12 and 14-16, Draghi et al. teach the invention cited including wherein before restoration of the blade tip armor plating a repair material is applied onto the repair surface and a target contour of the blade tip is restored and that  the repair material is applied onto the repair surface by a welding method, wherein the welding method comprises deposit welding and wherein a repair material is applied onto the repair surface by an additive manufacturing method (paragraph bridging cols. 2 and 3).

As applied to claim 13, Draghi et al. teach the invention cited including wherein the blade tip armor plating and/or the blade coating is at least partially removed by a separating method (the fact that the coating and plating are removed then it must be by a separating method in order to remove a layer, paragraph bridging cols. 2 and 3).

As applied to claim 18, Draghi et al. teach the invention cited including wherein the target contour of the blade tip is restored by a separating method after application of the repair material (paragraph [0010]).

wherein the blade tip armor plating (abrasive tip) is restored by a joining method, wherein the joining method comprises soldering (welding) wherein the blade tip armor plating is restored by producing and/or applying a particle composite material having embedded hard material particles onto the blade tip and wherein the hard material particles comprise cubic boron nitride (col. 5, lines 24-26, col. 6, lines 42-53, col. 9, lines 3-10, col. 10, lines 1-7).

As applied to claims 23 and 24, Draghi et al. teach the invention cited including wherein the blade coating is restored by a coating method and further teaches that coating layers can be done by diffusion coating (paragraph bridging cols. 5 and 6).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 17 and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Draghi at al. (US 5,972,424).
As applied to claims 17 and 27-32, Draghi et al. teach the invention cited including the step of removing the blade coating at the repair surface area.  As for the claimed “a distance at most 15%, 12%, 10%, 7%, 5%, 4% or 3% of a height of the blade body from the repair surface” it would have been obvious to one of ordinary skill in the art at the time the invention was filed to remove as little as the blade coating layer as possible (including not more than 15%, 12%, 10%, 7%, 5%, 4% or 3% of the length of the blade) in order to repair the damaged area without subjecting the blade to any unnecessary process which would weaken the integrity of the blade and add unnecessary repair cost.
In addition, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed process and a process having the claimed relative dimensions would not perform differently than the prior art process, the claimed process is not patentably distinct from the prior art process. One of ordinary skill would have been capable of determining the appropriate size and distance to remove the blade coating in order to provide a suitable repair size that would result in reclassifying the blade to original spec and thus, protecting the blade which is exposed to high operating temperatures against hot gas corrosion and high temperature oxidation.

Claim 20, in alternative, is/are rejected under 35 U.S.C. 103 as being unpatentable over Draghi at al. (US 5,972,424) in view of Kumar et al. (US 20150118060 A1).
As applied to claim 20, Draghi et al. teach the invention cited including joining method is soldering (welding).  However, if Applicant does not agree that Draghi et al. teach the soldering, then Kumar et al. teach that it is well-known in the art to provide coating to turbine blade tips by a variety methods such as spraying, soldering, brazing, electroplating and etc. (paragraph [0007]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ soldering into the method of Draghi et al., as taught by Kumar et al., as an effective means of repairing and protecting the blade which is exposed to high operating temperatures against hot gas corrosion and high temperature oxidation.

Claim 24, in alternative, is/are rejected under 35 U.S.C. 103 as being unpatentable over Draghi at al. (US 5,972,424) in view of Woodard et al. (US 8,636,890).
As applied to claim 24, Draghi et al. teach the invention cited including diffusion coating the repair coating.  However, if Applicant does not agree that Draghi et al. teach the diffusion coating, then Woodard et al. teach a method of repairing damaged airfoils where the repair material is coated by diffusion method to bring back the repair surface to the original configuration (abstract, lines 1-16).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ diffusion coating into the method of Draghi et al., as taught by Woodard et al., as an .

Response to Arguments
Applicant's arguments filed 06/24/2020 regarding the drawing objection and rejection of claims 11-24 and 27-32 under 112, second paragraph are found persuasive and as such, the objection to the drawings and rejection of  claims 11-24 and 27-32 under 112, second paragraph have been withdrawn.
Applicant’s arguments with respect to claim(s) 11-24 and 27-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412.  The examiner can normally be reached on M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        01/13/2021